Citation Nr: 0508117	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to an rating in excess of 30 percent for post-
operative osteochondritis dissecans of the right knee, for 
the period prior to June 16, 2001. 

2.	Entitlement to an rating in excess of 20 percent for post-
operative osteochondritis dissecans of the right knee with 
pain and effusion, from June 16, 2001.  

3.	Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, from June 16, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968, and from March 1972 to December 1975.     

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 rating decision in which the RO denied a 
rating in excess of 30 percent for post-operative 
osteochondritis dissecans of the right knee.  In May 2000, 
the veteran filed a notice of disagreement (NOD) with respect 
to the February 2000 rating decision.  A statement of the 
case (SOC) was issued in July 2000, and the veteran filed a 
substantive appeal later that month.  

In a June 2001 rating action, the RO continued to 
characterize the appeal as involving a claim for a rating in 
excess of 30 percent for post-operative osteochondritis 
dissecans of the right knee.  However, that rating action 
reflects the continuation of the single 30 percent rating up 
to June 15, 2001, and the RO's assignment of separate ratings 
for distinct right knee disabilities from June 16, 2001: a 20 
percent rating for post-operative osteochondritis with pain 
and effusion of the right knee, and a 10 percent rating for 
arthritis of the right knee.

In August 2002, the Board undertook additional development in 
the appeal under the provisions of 38 C.F.R. § 19.9 (2002).  
Thereafter, the provisions of 38 C.F.R.  § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, were held to be invalid.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
October 2003, the Board remanded the appeal to the RO for 
further action.  In its October 2003 remand, the Board 
recharacterized the appeal as involving claims for higher 
ratings for post-operative right knee osteochondritis 
dissecans (characterized as dislocated semi lunar cartilage, 
rated as 20 percent disabling), and for right knee arthritis 
(rated as 10 percent disabling).  The RO continued its denial 
of the claims for increase (as noted in an May 2004 
supplemental SOC (SSOC)).  

As a final preliminary matter, the Board notes that, to fully 
reflect the RO's actions during the pendency of this appeal, 
the Board has recharacterized the appeal as encompassing the 
three issues listed on the title page.  Because the RO has 
considered the appropriate rating for each disability during 
each time frame in question, the veteran is not prejudiced by 
the Board's characterization of the issues on appeal in this 
manner.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	The VA orthopedists that treated the veteran in February 
and September 1999, reported range of motion in the right 
knee as from 0 to 135 degrees without pain, and from 5-10 to 
130+ degrees, respectively; these physicians each noted that 
the veteran also had some tenderness in the right knee on 
palpation, and popping and clicking on hyperflexion of the 
knee at times, but that the knee was stable to anterior, 
posterior, varus and valgus stresses.  


CONCLUSIONS OF LAW

1.	The criteria for a rating greater than 30 percent for 
post-operative osteochondritis dissecans, for the period 
prior to June 16, 2001, are not met.    38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5260, 5261 (2004).  

2.	The criteria for a rating greater than 20 percent for 
post-operative osteochondritis dissecans with pain and 
effusion, from June 16, 2001, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257 and 5258 (2004).  

3.	The criteria for a rating greater than 10 percent for 
arthritis of the right knee, from June 16, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, and 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the July 2000 SOC, the July 2000, June 2001, and May 
2004 SSOCs, and the RO's letters of June 2001 and March 2004, 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim(s).  After each, they were given 
the opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its June 2001 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
as well as information to enable it to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  The RO also requested that the veteran 
submit any physician's statements concerning pertinent 
clinical findings or test results, or lay statements from 
other individuals regarding their personal observations as to 
the severity of the veteran's right knee conditions.  In its 
March 2004 letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to obtain any VA treatment 
records, employment records, records from other Federal 
agencies, or records from state and local government 
agencies, as well as requested that the veteran submit any 
additional evidence in his possession.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.



However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the July 2000 SOC 
explaining what was needed to substantiate an increase within 
five months of the February 2000 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letters of June 2001 and 
March 2004; neither in response to these letters, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Van Zandt VA 
Medical Center in Altoona, Pennsylvania (hereinafter referred 
to as the Altoona VAMC), dated from February 1999 to November 
1999.  The RO has arranged for the veteran to undergo VA 
examination in connection with the claims on appeal; however, 
as discussed in more detail below, the record indicates that 
the veteran failed to appear for a scheduled March 2004 
examination.  The veteran has also submitted in support of 
his claims personal statements dated December 1999 and 
September 2000.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.  

II.	Background

In its January 1977 rating decision, the RO granted service 
connection and an initial 10 percent rating for post-
operative osteochondritis dissecans of the right knee, 
effective December 12, 1975.  

In a January 1981 decision, the RO increased to 30 percent 
the rating for the veteran's service-connected right knee 
disability, effective October 27, 1980.

In December 1999, the veteran filed a claim for a higher 
evaluation for his right knee condition.  The veteran stated 
at this time that he was experiencing ongoing pain in his 
right knee that interfered with his ability to walk normally, 
and that he had recently taken an approximate one-month 
absence from his job because of knee problems.  

Treatment records from the Altoona VAMC, dated from February 
1999 to November 1999, include a February 1999 report of a 
consultation with a VA orthopedist that notes the veteran's 
reports of a two-year history of right knee pain, primarily 
associated with knee flexion and hyperflexion.  The veteran 
denied any specific problems with activities, stair climbing, 
or walking on uneven surfaces, and denied any numbness or 
tingling in the knee.  He stated that he was having some 
snapping and popping with hyperflexion, and provided a 
history of undergoing loose body removal from the right knee 
many years previously.  On physical examination, there was no 
gross abnormality of the right knee.  There was an overall 
slight varus alignment.  The veteran had an active range of 
motion from       0 to 135 degrees without pain.  There was 
no medial joint line or lateral joint line tenderness.  There 
was exquisite tenderness specifically over palpation of the 
Gerdy tubercle, although there was minimal pain with 
palpation of the iliotibial band proximally.  The knee was 
stable to anterior and posterior stress testing.  Lachman and 
posterior drawer testing was negative.  Distally, the knee 
was neurovascularly intact.  X-rays revealed early arthritis 
with narrowing of the medial joint compartment.  There was 
also some sclerosis in the proximal tibia, and some squaring 
of the femoral condyles as well.  The physician evaluating 
the veteran assessed tendonitis at the iliotibial band 
insertion on Gerdy tubercle.

A September 1999 report of treatment by another VA 
orthopedist notes that the veteran did not appear to be in 
acute distress, and that examination of the right lower 
extremity revealed it to be neurovascularly intact.  There 
was an obvious effusion.  There was no redness or drainage.  
Examination revealed no tenderness of the lateral joint line, 
although there was mild tenderness at the medial joint line 
anteromedially, and more so superior to the anterior medial 
aspect of the medial joint line.  Right knee range of motion 
was from approximately 5-10 to 130+ degrees.  The knee was 
stable to anterior, posterior, and varus and valgus stresses.  
Lachman and McMurray tests were negative.  The examiner noted 
that the veteran had never experienced any complaints of 
fever or chills, and also had no symptoms of Lachman or 
giving way, although he did have occasional clicking.  A 
review of the veteran's most recent x-rays, revealed what 
appeared to be four loosened foreign bodies, the largest 
measuring less than 1-cm within the notch.  The orthopedist 
evaluating the veteran assessed right knee pain associated 
with recurrent effusions, with a history of loose body 
removal, and with either recurrent new loose bodies or an 
osteochondritis dissecans lesion.  It was also noted that the 
veteran at that time underwent a procedure to remove an 
effusion from his knee.  

In its June 2001 rating decision, the RO continued the 
veteran's 30 percent rating for post-operative 
osteochondritis dissecans of the right knee.  In its 
discussion of the basis for this decision, the RO noted that, 
effective June 15, 2001, it had adjusted the veteran's 
disability rating (previously 30 percent under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability of 
the knee), to reflect separate ratings of 20 percent under 
Diagnostic Code 5258 for cartilage, dislocated, semi lunar, 
and 10 percent under Diagnostic Code 5003 for degenerative 
arthritis.  The RO noted that there did not appear to be any 
evidence of lateral instability or recurrent subluxation of 
the right knee, which would otherwise warrant a compensable 
evaluation under Diagnostic Code 5257. 

In its October 2003 remand, the Board requested that the RO 
arrange for the veteran to undergo a VA examination with 
respect to the severity of his service-connected right knee 
disabilities.  Consistent with the RO's prior action, the 
Board then recharacterized the appeal as involving separate 
claims for a rating in excess of 20 percent for post-
operative osteochondritis dissecans of the right knee, and 
for a rating in excess of 10 percent for arthritis of the 
right knee.   

A computerized information sheet associated with the claims 
file reflects that the veteran failed to report for a 
scheduled March 2004 VA examination at the Altoona VAMC, and 
the veteran has not since provided any explanation with 
respect to his failure to report.    

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as a claim for an increased rating involves 
assessing the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Initially, the Board notes that in its October 2003 remand, 
it specifically requested that the veteran undergo VA 
examination to obtain evidence pertaining to the claims 
presently on appeal.  However, the record reflects that the 
veteran has not cooperated with the RO's attempts to schedule 
him for the requested examination. The veteran was scheduled 
to undergo examination on March 31, 2004 at the Altoona VAMC.  
A letter from this facility, dated March 16, notifying the 
veteran date and time of the examination, was addressed to 
the veteran at his most recent address of record, and was 
also not returned as undeliverable.  However, the record 
reflects that the veteran failed to report to the scheduled 
examination.  While the May 2004 SSOC noted the veteran's 
failure to report, and informed him of the consequences of 
failure to report in regard to his claims, neither the 
veteran nor his representative has indicated any desire or 
willingness on the part of the veteran to attend a VA 
examination.

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to 
appear, without good cause justification, to a VA examination 
in conjunction with a claim for increase, that claim shall be 
denied.  Under these circumstances, the pertinent legal 
authority provides that the veteran's claims should be denied 
as a matter of law; however, because the claims file does not 
clearly reflect that he received notice of the provisions of 
38 C.F.R. § 3.655 prior to his actual March 2004 failure to 
report (although he clearly did receive such notice 
subsequently in the May 2004 SSOC), and in order to 
absolutely ensure a complete and fair consideration of the 
claims on appeal, the Board in this case will consider the 
veteran's claims on the basis of the medical evidence already 
of record.           

Historically, the RO assigned a single 30 percent disability 
rating for service-connected post-operative osteochondritis 
dissecans, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Effective June 16, 2001, the RO 
assigned separate ratings for post-operative osteochondritis 
dissecans:  20 percent under Diagnostic Code 5258 for 
disability manifested by pain and effusion, and 10 percent 
for right knee arthritis under Diagnostic Code 5003.  The 
Board will consider all potentially applicable diagnostic 
codes for evaluating each rated right knee disability during 
each appropriate time frame.

Diagnostic Code 5257 is indicative of a nonspecific 
orthopedic disability rated on the basis of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic 
Code 5257, a 10 percent disability rating is warranted for 
slight disability, a 20 percent evaluation is warranted for 
moderate disability, and a 30 percent evaluation is warranted 
for severe disability.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5258, a 20 percent rating is assigned 
for cartilage, semi lunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint. 

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes 
(here, Diagnostic Codes 5260 and 5261), an evaluation of 10 
percent is assignable for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  

For limited flexion, a 0 percent evaluation is warranted for 
knee flexion limited to 60 degrees, a 10 percent evaluation 
is warranted for knee flexion limited to 45 degrees, a 20 
percent evaluation is warranted for knee flexion limited to 
30 degrees, and a 30 percent evaluation is warranted for 
knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).

For limited extension, a 0 percent evaluation is warranted 
for extension limited to 5 degrees, a 10 percent evaluation 
is warranted for extension limited to 10 degrees, a 20 
percent evaluation is warranted for extension limited to 15 
degrees, a 30 percent evaluation is warranted for extension 
limited to 20 degrees, a 40 percent evaluation is warranted 
for extension limited to 30 degrees, and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.7la, Diagnostic Code 5261 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).    See also Johnson v. Brown, 9 Vet. App. 
7 (1996).   

Considering first the single 30 percent rating assigned prior 
to June 16, 2001, the Board notes that the veteran was in 
receipt of the maximum schedular rating under Diagnostic Code 
5257 for post-operative osteochondritis dissecans; hence, no 
higher rating is assignable under that diagnostic code.  
Moreover, in the absence of evidence of any arthritis or even 
a compensable level of limited motion associated with that 
disability, there is no basis for assignment of any higher 
rating under Diagnostic Codes 5260 or 5261.  
[Parenthetically, the Board notes that as there has never 
been evidence of any ankylosis of the right knee, or 
impairment of the tibia or fibula of the right knee, there is 
no basis for consideration of Diagnostic Codes 5256 or 5262, 
respectively, the only other diagnostic codes that authorize 
assignment of more than a 30 percent rating for orthopedic 
knee disability.]

The Board also finds that there is no basis for assignment of 
a higher rating for either right knee disability since June 
16, 2001.  

Since that date, the veteran has been assigned a 20 percent 
rating for post-operative osteochondritis dissecans with pain 
and effusion under Diagnostic Code 5258 (which, as indicated 
above, is for evaluation of dislocated semi lunar cartilage).  
However, the 20 percent rating is the maximum rating 
assignable under Diagnostic Code 5258, and there is no basis 
for evaluation of the disability under any other diagnostic 
code.  Prior to June 16, 2001, a February 1999 orthopedist 
indicated that the veteran had a two-year history of right 
knee pain, and stated that he experienced snapping and 
popping in the knee with hyperflexion; that examiner assessed 
right knee tendonitis.  A September 1999 record indicates 
that an effusion had been removed.  However, examinations 
also revealed that the knee was stable to anterior, 
posterior, varus and valgus stresses.  The Board notes, 
specifically, that in the absence of any medical evidence 
since June 16, 2001, there is no evidence of instability or 
subluxation so as to warrant assignment of any higher 
evaluation under Diagnostic Code 5257.  

As for the 10 percent rating assigned for arthritis since 
June 16, 2001, the Board notes that in February 1999 active 
range of motion in the knee was from 0 to 135 degrees without 
pain.  As this range of motion is consistent with normal 
range of motion (from 0 to 140 degrees, per 38 C.F.R. § 4.71, 
Plate II), it does not provide a basis for a compensable 
rating under either Diagnostic Code 5260 or 5261, or even a 
basis for assignment of a 10 percent rating under the 
provisions of Diagnostic Code 5003.  However, in September 
1999, range of motion was from 5-10 to 130+ degrees.  While 
this finding arguably supports the assignment of a 10 percent 
rating for limited extension, under Diagnostic Code 5261 (or, 
alternatively, a 10 percent rating under Diagnostic Code 
5003), no higher rating is assignable under any other 
diagnostic code or pertinent regulatory provision (i.e., 
38 C.F.R. §§ 4.40 or 4.45).  Flexion has not been limited to 
a compensable degree, and the veteran's treatment records 
reflect no findings or complaints indicative of additional 
functional loss of the knee during any flare-ups or with 
repeated use. 

Under these circumstances, the Board finds that there is no 
schedular basis for increase for any of the veteran's right 
knee disabilities during any stage under consideration.  
Additionally, the Board points out that there is no showing 
that any right knee disability has, at any point, reflected 
so exceptional or so unusual a disability picture as to 
support the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the July 2000 SOC).  In this regard, the Board notes that 
none of the veteran's right knee problems has been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
While in December 1999, the veteran related that he had 
scheduled a one-month long absence from his job because of 
knee conditions, there is no evidence that the veteran has 
required any additional work absences in relation to right 
knee problems, or that his disabilities have had any long-
term impact on the ability to carry out work-related skills 
or functions.  Also, neither of the veteran's right knee 
disabilities has been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R.           
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the medical evidence 
of record that provides a basis for evaluation of the 
veteran's disabilities dates back to 1999, and includes 
limited findings; however, the Board has not choice but to 
evaluate the claims on the basis of such evidence.  While 
further examination of the right knee may have elicited 
additional findings upon which to evaluate each knee 
disability, the veteran has not cooperated in the Board's, 
and the RO's, efforts to obtain such additional information.  
Board emphasizes that the duty to assist is not a one-way 
street.  See generally Wood v. Derwinski, 1 Vet. App. 190 
(1991).

For all the foregoing reasons, Board must conclude that each 
of claims on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against each claim for increase, that 
doctrine is not applicable.  See  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A rating greater than 30 percent for post-operative 
osteochondritis dissecans of the right knee, for the period 
prior to June 16, 2001, is denied.

A rating greater than 20 percent for post-operative 
osteochondritis dissecans of the right knee with pain and 
effusion, from June 16, 2001, is denied.

A rating greater than 10 percent for arthritis of the right 
knee, from June 16, 2001, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


